UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7972



WAYNE RUSH MEADOWS,

                                              Plaintiff - Appellant,

          versus


E. G. FELDMAN, Sheriff; DANNY T. CALL,
Investigator; TIMOTHY K. SANNERS, Commonwealth
Attorney, Orange County,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-101)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Rush Meadows, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Wayne Rush Meadows seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000).         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.           See Meadows v.

Feldman, No. CA-03-101 (W.D. Va. Dec. 16, 2003).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -